Citation Nr: 1401691	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected left knee patellofemoral pain syndrome.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1980 to June 1983.

This matter come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a January 2010 rating decision, the RO denied service connection for a bilateral foot disability.  Then in a June 2010 rating decision, the RO, in part, denied service connection for a lumbar spine disorder.  

The Veteran testified at a July 2011 hearing held before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is of record.  

In a February 2013 decision, the Board denied the Veteran's service connection claim for a bilateral foot disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, the Court vacated the February 2013 decision insofar as it denied service connection for a bilateral foot disability, and remanded the case to the Board for further proceedings consistent with an August 2013 Joint Motion for Remand. 

In February 2013, the Board also remanded the matter of service connection for a lumbar spine disorder for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

In addition to the issues currently on appeal, the Veteran also perfected an appeal as to the issue of service connection for a right knee disability which was also the subject of the February 2013 Board remand.  However, during the pendency of this appeal in a July 2013 rating decision, the Appeals Management Center (AMC) granted service connection for patellofemoral pain syndrome of the right knee and granted a 10 percent disability evaluation effective December 9, 2009, and a 40 percent disability evaluation effective July 9, 2013.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Board notes that when this matter was previously before it, Disabled American Veterans represented the Veteran.  However, when the Veteran appealed the February 2013 decision, in September 2013 he executed a new VA Form 21-221, Appointment of Individual as Claimant's Representative, indicating that the attorney named on the first page of this document was his representative.  In so doing, the Veteran did not limit the attorney's representation and revoked the previous power of attorney from  Disabling American Veterans.  Therefore, the private attorney listed herein is the only recognized representative in this case.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in February 2013 to provide the Veteran an examination for his claimed lumbar spine disability.  The Board specifically instructed the AMC/RO to obtain an examination which addressed whether any current lumbar spine disability was "caused or aggravated by a) military service or b) the service-connected left knee disability."  Pursuant to the Board's February 2013 remand, the Veteran was afforded an examination in July 2013.  Review of the examination report shows that the VA examiner determined that it was less than likely that his spine disorder was related to service.  However, the examiner did not discuss whether the Veteran's spine disorder was related to his service-connected left knee disability.  In this regard, the Board notes that since the February 2013 remand, the Veteran has been service-connected for a right knee disorder and a new examination should consider that in determining whether a service-connected disorder aggravated a spine disorder.  Therefore, the Veteran must be afforded another examination addressing this criteria.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As to the claim for service connection for a bilateral foot disability, the Veteran stated he did not have flat feet prior to military service.  In the Marines, he was a landing support specialist and was responsible for moving and securing heavy equipment on ships, boats, and helicopters.  He felt the weight put pressure on his feet, and opined that static shocks he received from equipment had caused or contributed to his current foot problems.  The Veteran reported that he was seen for foot problems in service, but was not seen after service until 2007 or 2008.  He stated he had worked as a truck driver, in construction, and in a lumberyard after service.

Service treatment records reflect treatment for a left foot puncture wound, when a nail penetrated his heel by 1/2 an inch, and a right great toe ingrown nail in February 1981.  Additionally, in August 1981, he complained of pain in his feet.  Post-service records show no complaints related to foot problems until July 2007, when the Veteran reported experiencing bilateral foot pain for the prior two weeks.  Flatfeet was diagnosed; and plantar fasciitis has also been found.  The Veteran initially used over the counter inserts, but eventually was supplied with custom orthotics and shoes by VA, through a private provider.  

In January 2011, the Veteran's VA podiatrist, who was treating him for pes planus and plantar fasciitis, stated that, "[i]t is more likely than not that [the Veteran's] time in the military aggravated [sic] a pre-existing condition of flatfeet and contributed to his painful foot condition that has now caused him to wear custom made orthopedic boots with custom arch supports."  The podiatrist did not offer any explanation or rationale for the opinion, nor did he indicate whether he had reviewed any records.  Based on the record, the Board finds that an examination is necessary to determine the nature and etiology of any current bilateral foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Additionally, as this matter is being returned for additional development, all ongoing and outstanding VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file complete VA treatment records from the medical center in Columbia, South Carolina, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, from June 2010 to the present.

2.  After completion of the above, schedule the Veteran for an examination to determine the nature and etiology of any current lumbar spine disorder.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination, and must indicate such review was undertaken on the examination report.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

a)  The examiner must identify all current lumbar spine disorders.  

b)  The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that the disorder(s) had its onset in service, or is otherwise related to the Veteran's military service.  The examiner must specifically address in-service complaints related to the lumbar spine.

c)  The examiner must determine if any lumbar spine disorder was aggravated by (i.e., permanently worsened beyond the natural progression of the disorder) the service-connected left knee or right knee disabilities.

If the examiner determines that a lumbar spine disorder is aggravated by service-connected right/left knee disorders, the examiner should report the baseline level of severity of the spine disorder prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the knee disorders. 

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for an examination to determine the nature and etiology of any current bilateral foot disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination, and must indicate such review was undertaken on the examination report.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

a)  The examiner must identify all current foot disorders.   

b)  The examiner should determine whether any current foot disorder clearly and unmistakably existed prior to  active duty service; if so, is it clear and unmistakable that the pre-existing disorder did not permanently increase in severity (beyond the natural progression of such a disability) during the Veteran's military service?

c).  If any of the current foot disorder is not found to have preexisted service, is it at least as likely as not (a 50 percent probability or more) that the disorder(s) had its onset in service, or is otherwise related to the Veteran's military service?

The examiner must address the in-service notations related to the feet as noted herein.

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non- opinion.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



